Citation Nr: 0618174	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to December 18, 2002, 
for the grant of a 50 percent evaluation for post traumatic 
stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel





INTRODUCTION

The veteran had active duty service from November 1997 to May 
1999.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which increased the evaluation of the veteran's PTSD to 
50 percent disabling and assigned an effective date of 
January 17, 2003..  A notice of disagreement was received in 
October 2003, a statement of the case was issued in June 
2004, and a substantive appeal was received in July 2004.  

By rating decision in June 2004, the RO adjusted the 
effective date of the 50 percent disability rating from 
January 17, 2003 to December 18, 2002.  However, the veteran 
in her October 2003 notice of disagreement specifically 
requested an effective date of May 21, 2001, and the 
substantive appeal also expressed the veteran's desire for an 
earlier effective date.  Thus, the issue therefore remains in 
appellate status. 


FINDINGS OF FACT

1.  By rating decision in February 2002, the RO granted 
service connection for PTSD and assigned a 10 percent rating; 
the veteran did not initiate an appeal from that 
determination. 

2.  On January 17, 2003, the veteran indicated that her PTSD 
had increased in severity and that she also wished to file a 
claim of service connection for depression secondary to her 
PTSD.  

3.  By rating decision in August 2003, the RO redescribed the 
veteran's service-connected psychiatric disability as PTSD 
with major depressive disorder, and assigned a 50 percent 
rating effective January 17, 2003.

4.  By rating decision in June 2004, the RO determined that 
the correct effective date for the 50 percent rating was 
December 18, 2002, the date of a VA medical report 
documenting the symptoms of the PTSD with major depressive 
disorder. 

5.  It was not factually ascertainable prior to December 18, 
2002, that the veteran's service-connected PTSD with major 
depressive disorder had increased in severity so as to meet 
the criteria for a 50 percent rating.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
December 18, 2002, for a 50 percent evaluation for the 
veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, Part 4, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows in a May 2003 VCAA letter, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist her 
in obtaining as well as her own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the May 2003 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  She was advised, at page 3, to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2003, which was prior to the 
August 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an earlier effective date, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish the effective date.  Nevertheless, VA treatment 
records, relating to treatment the veteran received during 
the year prior to the date of her claim, January 17, 2003, 
have been obtained and the veteran has not indicated that she 
has received any other treatment during the year prior to 
January 17, 2003.   The veteran has not identified any 
additional evidence or information, which could be obtained 
to substantiate the present claim, and the Board is also 
unaware of any such outstanding evidence or information.  
Because all possible relevant evidence has been obtained, any 
failure to use the specific words effective date in the VCAA 
notice to the veteran was not prejudicial because all 
available relevant evidence that will be used to determine 
the effective date is the same available relevant evidence 
that was used to determine the evaluation assigned.  
Therefore, any further notice with respect to the effective 
date would be requesting the same information that the May 
2003 VCAA letter has already requested.  Under these 
circumstances, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records 
and VA examination reports.  The veteran was afforded a 
recent VA examination in May 2003.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran contends that she is entitled to an earlier 
effective date prior to December 18, 2002, for a 50 percent 
rating for her service-connected PTSD with major depressive 
disorder.  The veteran asserts that a 50 percent disability 
rating is warranted from the date of a May 21, 2001, 
examination.  

The Board first notes that by rating decision in February 
2002, the RO granted service connection for PTSD and assigned 
a 10 percent evaluation from May 7, 1999, the day after the 
veteran's discharge from service.  The veteran had one year 
after notice of this determination to disagree with the 
assigned rating and effective date.  See generally 38 
U.S.C.A. § 7105.  However, after reviewing the claims file, 
the Board must conclude that the veteran never filed a notice 
of disagreement to the February 2002 rating decision.  Her 
written communication received on January 17, 2003, was 
within the one-year appeal period.  However, inspection of 
that communication clearly shows that the veteran was 
reporting an increase in the severity of the PTSD as well as 
a new claim of service connection for depression secondary to 
the PTSD.  Nothing in the communication received on January 
17, 2003, expressed disagreement with the February 2002 
rating decision and a desire for appellate review.  This 
communication was not a notice of disagreement.  38 C.F.R. 
§ 20.201.  Instead, it was a claim for an increased rating 
for PTSD and a claim of service connection for depression.  
Therefore, the February 2002 rating decision subsequently 
became final when the one-year appeal period expired.  
Therefore, although the veteran argues that an effective date 
of May 22, 2001, should be assigned, his claim for such date 
is precluded based on principles of finality.  38 U.S.C.A. 
§ 7105(c). 

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet.App. 
125 (1997).

The veteran's claim was received on January 17, 2003.  The RO 
determined that the veteran's service-connected psychiatric 
disability encompassed both PTSD and depression and that it 
was factually ascertainable as of December 18, 2002, that the 
criteria for a 50 percent rating were met.  Since December 
18, 2002, was within the one year period prior to January 17, 
2003, the RO assigned an effective date of December 18, 2002.  
It remains for consideration whether it was factually 
ascertainable prior to December 18, 2002 that the criteria 
for a 50 percent rating were met.  

The veteran's service-connected PTSD has been evaluated under 
the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.129.  
Diagnostic Code 9411 provides that a 50 percent evaluation is 
assigned for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The pertinent medical records include a January 2002 
treatment record which described the veteran as well-groomed 
with euthymic affect.  The veteran denied symptoms of 
depression; and the examiner found that she was based in 
reality; eye contact was intact and consistent; speech was 
normal and concentration and impulse control were intact.  
The veteran did show some memory impairment with respect to 
treatment plan and judgment regarding health care was 
marginal.  The next pertinent treatment record was on 
December 8, 2002, which showed that the veteran complained of 
a depressed mood, insomnia, decreased energy and 
concentration, anxiety, increased startle response and 
nightmares,  The veteran was seen again on December 18, 2002, 
with labile effect and it was reported that she cried easily 
and gave irrelevant information.  Insight was reported as 
poor.  Her medication was increased.  The RO viewed this 
report as showing that the disability had increased in 
severity to meet the criteria for a 50 percent rating.  

After reviewing the evidence, the Board must conclude that it 
was not factually ascertainable prior to December 18, 2002, 
that the criteria for a 50 percent rating had been met.  
Prior records showed disturbances of motivation and mood, but 
the pertinent medical records do not show that the veteran 
suffered other criteria for a 50 percent disability rating 
prior to December 18, 2002.  Thus, based on the medical 
evidence, the Board must conclude that the preponderance of 
the evidence is against assignment of a 50 percent rating 
prior to December 18, 2002.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


